Citation Nr: 0518762	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  95-36 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought.

The case was previously before the Board on several previous 
occasions, when additional development was ordered.  The 
requested development having been accomplished, the case is 
again before the Board for appellate adjudication.

The veteran provided testimony at a hearing before RO 
personnel in February 1996.  A transcript of this testimony 
has been associated with the claims folder.


FINDINGS OF FACT

The veteran did not exhibit a heart disorder in service or 
within the first post service year, and a heart disorder is 
not otherwise associated with his active duty.  


CONCLUSION OF LAW

A heart disorder was not incurred or aggravated in service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decisions dated in August 1994 and March 1995; the statement 
of the case dated in September 1995; the supplemental 
statements of the case dated in October 1996, July 1998, 
September 1998, August 2002, and March 2005; and the letters 
dated in February 2004, June 2004, and October 2004.  These 
documents include a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence she had regarding the issue decided herein. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  In this 
case, the available medical evidence is sufficient for an 
adequate determination, and VA opinions regarding the 
etiology of the veteran's heart disorder have been obtained.  
The veteran has not identified any further outstanding 
medical evidence which has not already been requested.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issue addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished with respect to the claims decided herein.  To 
the extent that there may be an error in timing, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the case was harmless error.  The Board 
has substantially complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issue on appeal has 
been re-adjudicated and supplemental statements of the case 
were provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

Factual Background.  The veteran's service medical records 
reflect that he was evaluated for complaints of indigestion 
in 1956.  Diagnosis was of duodenal ulcer, and there was 
evidence of gastritis, duodenitis, and hiatal hernia 
(although subsequent evaluation in 1959 found no hiatal 
hernia).  A November 1963 examination showed that the veteran 
had frequent indigestion, but no pain or pressure in the 
chest.  A December 1968 EKG reflects a diagnosis of 
borderline minor NSST - TC, and a repeat EKG was suggested.  
In August 1970, an EKG conducted as part of the veteran's 
retirement physical showed borderline abnormal left axis 
deviation.  An internal medicine evaluation several days 
later showed no definite evidence of cardiac disease, and 
observed that the veteran's axis deviation of minus 30 
degrees was not abnormal.

Following service, a July 1971 VA examination indicated a 
normal sinus rhythm of the heart, with no enlargement or 
murmurs.  The examiner concluded that the heart was 
completely normal.  

A January 1983 hospital report from Bossier Medical Center 
indicates that the veteran presented with a dull aching pain 
in the anterior scapular area on the morning of admission.  
It was noted that he had no prior history of cardiac disease.  
Final diagnosis was of coronary heart disease, and coronary 
bypass surgery was accomplished.

VA outpatient treatment records, dated in July 1983, reflect 
a history of coronary artery bypass graft in January 1983.  A 
private treatment record, dated in October 1984, reflects, in 
pertinent part, a diagnosis of triple vessel coronary heart 
disease.  The treating physician did not find that a second 
surgical intervention was warranted.

Treatment records from F. M., M.D., dated from October 1984 
to May 1992, reflect treatment for numerous conditions, 
including arteriosclerotic heart disease.  Records from E. G. 
T., M.D., dated from August 1992 to March 1994, reflect 
treatment for coronary artery disease.

At the time of his February 1996 personal hearing, the 
veteran testified that since the beginning of service, he had 
been troubled by indigestion from time to time, pain in his 
left side, left leg and neck.  He indicated that he had had a 
"tingling and burning" sensation that had been evaluated 
for the possibility of ulcers.  Occasionally, an ulcer was 
found, but usually not.  The veteran testified that at the 
time of his retirement, two EKGs were abnormal.  The 
veteran's representative stated that the EKGs showed 
borderline abnormal axis deviation.  He also reported that 
shortly after service, he was given Maalox at the Shreveport 
VAMC for his symptoms.  The veteran's wife testified that the 
veteran's heart was checked in 1971 "in a cursory manner," 
but that nothing was found.  

A report from Our Lady of the Lake Regional Medical Center, 
dated in August 1996, shows that the veteran was admitted for 
a re-do of a coronary artery bypass graft times three.

A December 1997 statement from S. G., M.D. indicates that the 
veteran had a previous history of heart disease with coronary 
artery bypass surgery in 1983.  Dr. G. added that, "[The 
veteran] developed increasing angina in the summer of 1996 
and subsequently underwent redo coronary bypass surgery on 
August 30, 1996 . . . He has done very well since his bypass. 
. . ."

A January 1998 VA examination reflects a diagnosis of 
coronary artery disease with status post myocardial 
infarction and coronary artery bypass graft.  The examiner 
commented that while the veteran had abnormal EKG findings in 
1970, he doubted that the isolated L Axis deviation without 
any other EKG abnormalities can be viewed as an early 
manifestation of coronary artery disease without symptoms.  
The examiner noted that the 1970 findings may have been due 
to lead misplacement.  He further stated that the veteran 
"did not have any symptoms for 12 years following military 
discharge which would argue against the EKG being a silent 
precursor to coronary disease."

A September 1998 statement from S. G., M.D. reads, in 
pertinent part:

After reviewing the electrocardiograms 
which [the veteran] has given to me from 
the 1970's, it is obvious that his 
electrogram shows a normal sinus rhythm 
with left axis deviation as the 
abnormality.  In fact, this abnormality 
continues today.

As is widely known in the medical field, 
left axis deviation has several causes.  
These can include hypertension in which 
there is hypertrophy of the left 
ventricle as well as the heart being 
rotated due to the patient's body 
habitus.  Another possible cause of left 
axis deviation is an inferior myocardial 
infarction.  Of course, [the veteran] 
would like to known if the left axis 
deviation is related to his present 
problem with coronary artery disease.  I 
think that this is possible but it is 
also possible that the other conditions 
listed could be a cause.

At the time of a March 2002 VA examination, clinical 
impression was of coronary artery disease status post 
coronary artery bypass grafting in 1983 and again in 1986; 
peripheral vascular disease status post aortofemoral bypass 
in 2001; angina pectoris, New York Heart Association class 
III; hyperlipidemia; hypokinesis of the anterior wall of the 
heart with mild left ventricular dysfunction at 45-50%; and 
chronic obstructive pulmonary disease by history.

The examiner wrote:

The [veteran's] c-file was reviewed in 
great detail because the question that 
the regional office poses is whether or 
not the [veteran's] abnormal 
electrocardiogram in 1970 can be tied 
in with the [veteran's] diagnosis of 
coronary artery disease. . . It should 
be noted that the [veteran's] 
electrocardiogram was done in Barksdale 
Air Force Base in 1970 but the 
[veteran] was not being evaluated at 
that time for exertional chest pain, in 
fact at that time, he had no cardiac 
symptoms whatsoever.  It was also noted 
on the electrocardiogram that there was 
possible poor R wave progression in the 
anterior leads suggesti[ve] of an 
anterior wall scar.  The EKG of August 
1970 was examined in detail as were 
subsequent electrocardiograms.  [The 
veteran] does have an abnormal 
electrocardiographic finding; that is, 
left axis deviation noted in the 
tracing in August 1970.  The additional 
poor R wave progression, however very 
likely represents an artifact of lead 
placement since this is less prominent 
in subsequent tracings.  Though the 
presence of left axis cardiac symptoms 
and the EKG criteria for left anterior 
hemiblock has not been met, making the 
left axis deviation less likely to 
represent a marker for structural heart 
disease or coronary artery disease.  
Though abnormal at that time (1970) it 
is unlikely that the left axis 
deviation represented occult heart 
disease, the latent, over 10 years, 
from this noted abnormality until the 
diagnosis of his coronary artery 
disease in 1983 is too long and is 
therefore not consistent with the 
natural history of ischemic heart 
disease.  Therefore, it is just as 
likely as not that the [veteran's] left 
axis deviation was not representative 
of occult coronary artery disease.

In a July 2003 addendum, the VA examiner wrote:

A clarification was requested based 
upon the initial evaluation by me in 
April 2002.  The Regional Office 
statement says that the Board 
additionally observes that a literal 
reading of the last sentence as of 
March 5, 2002 opinion as to the 
likelihood of the presence of coronary 
artery disease and service appears to 
conflict with the examiner's analysis 
preceding the statement. . . .Referring 
back to the cardiac C&P exam, which was 
performed in April of 2002, the last 
sentence should read, therefore, it is 
not likely that the [veteran's] left 
axis deviation noted in the service was 
related to the subsequent development 
of coronary artery disease in 1983.  In 
other words, although left axis 
deviation was present on the 
electrocardiogram in 1970, it was most 
likely related to body habitus and not 
structural heart disease.  As noted 
previously in the conclusion and the 
original C&P exam, the latent period 
between the presence of the left axis 
deviation and subsequent coronary 
artery disease is too long to suggest 
any relationship there.  Furthermore, 
the [veteran's] episodes of chest pain 
in the service were most likely 
gastrointestinal in origin and were not 
associated with any other ST or T-wave 
changes.

Legal Criteria and Analysis.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
hypertension, a cardiovascular disorder other than 
hypertension, or a psychosis becomes manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A layperson is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In this case, the Board concludes that the preponderance of 
the evidence is against the veteran's service connection 
claim.  Specifically, the Board notes that the first 
diagnosis of record of coronary artery disease was in 1983, 
more than 10 years after service.  The Board finds that the 
lack of evidence of treatment for a heart disease for this 
long period following service weighs against the veteran's 
claim.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).

Further, the Board has considered the opinions provided in 
January 1998, March 2002, and July 2003 by VA examiners, who 
are specialists in cardiovascular medicine.  Specifically, in 
January 1998, a VA examiner expressed doubt that the isolated 
L axis deviation noted in service, without any other EKG 
abnormalities, was an early manifestation of coronary artery 
disease.  This opinion is supported by that of the March 2002 
VA examiner, who concluded that it is "unlikely that the 
left axis deviation represented occult heart disease . . . 
the latent, over 10 years, from this noted abnormality until 
the diagnosis of his coronary artery disease in 1983 is too 
long and is therefore not consistent with the natural history 
of ischemic heart disease."  Rather, the examiner concluded 
that the in-service deviation 
was most likely due to body habitus.  Further, he indicated 
that the veteran's in-service episodes of chest pain were 
most likely gastrointestinal in origin.  He reiterated this 
opinion in a July 2003 addendum.  The Board notes that these 
opinions were based on both a complete physical examination 
and a review of the claims folder.

A September 1998 opinion from S. G., M.D. is more supportive 
of the veteran's claim, although it is too speculative to be 
of probative weight.  Specifically, Dr. G. indicated that it 
was "possible" that the in-service left axis deviation is 
related to coronary artery disease.  However, he also stated 
that the deviation was possibly related to several other 
causes, including rotation due to body habitus, a conclusion 
echoed by the March 2002 VA examiner.  Further, there is no 
indication that Dr. G. reviewed the claims folder.

The Board therefore finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a heart disorder.

The veteran has presented his own statements concerning the 
cause of his heart disorder.  However, the evidence of record 
does not show that he is a medical professional, with the 
training and expertise to provide a competent opinion 
regarding the etiology of his heart disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).


ORDER

Service connection for a heart disorder is denied.


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


